Citation Nr: 1532562	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, including athlete's feet and tinea pedis.  

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), including schizophrenia, to include as secondary to hepatitis C.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran had active duty service from January 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2008 decision, the Board denied service connection for PTSD.  In October 2008, the Board denied the Veteran's Motion for Reconsideration of the July 2008 decision.  Accordingly, the July 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).  The Board notes that in, Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Essentially, claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  As the current claim for a psychiatric disorder is based on a completely different diagnosis, it will be considered a separate and distinct claim.  

Moreover, the United States Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in contrast, in the instant case, during the course of the current appeal, the Veteran has only asserted that he is seeking service connection for paranoid schizophrenia. While treatment records show a current diagnosis of schizophrenia, they do not show a diagnosis of PTSD or any other psychiatric disorder.  Accordingly, for purposes of clarity, the current appeal has been characterized as entitlement to service connection for an acquired psychiatric disorder other than PTSD, including schizophrenia.

In November 2013, the Board reopened and denied the claim for service connection for impetigo.  The Board also remanded the issues currently on appeal for further development.  The case has since been returned for appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this case in November 2013 for further development.  In particular, the Board directed that the AOJ secure outstanding records, obtain medical opinions, and readjudicate the claims.  

Despite the Veteran submitting multiple completed VA Forms 21-4142, Authorization and Consent to Release Information, and correspondence requesting that the AOJ obtain evidence on his behalf, there is no indication that the AOJ has attempted to obtain the identified record.  Nor has the AOJ obtained the requested medical opinions or readjudicated the case in a supplemental statement of the case (SSOC).  Therefore, the matter is remanded to secure the outstanding the outstanding treatment records identified by the Veteran, to obtain VA medical opinions, and to readjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Request all records of VA medical care provided at the Bay Pines, Florida, VA Medical Center from the date of the Veteran's discharge in October 1974 to the present.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary updated authorization, to obtain any additional outstanding treatment records, to specifically include those from the Florida Department of Corrections from February 2011 to the present, Union Correctional Institute, North Florida Evaluation and Treatment Center, and Florida Department of Children and Families.  

If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  All efforts to obtain evidence must be documented in the claims folder.  

3.  After obtaining all outstanding records, forward the claims file to appropriate VA examiners to offer etiological opinions on the issues of service connection for skin disability of the feet, hepatitis C, and an acquired psychiatric disability, including schizophrenia.  The claims file should be reviewed and opinions regarding the following inquiries should be offered:

a)  With respect to skin disorder of the feet, after reviewing the claims file, the appropriate examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's skin disorder of the feet, including tinea pedis and athlete's feet, is directly related to service.  In proffering the opinion, the examiner should specifically address the documentation of athlete's feet in service, the current treatment records showing athlete's feet and tinea pedis, the August 2012 DBQ, and the Veteran's lay statements.  

b)  With respect hepatitis C, the appropriate examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hepatitis C is directly related to service, to include vaccinations guns used in service.  In proffering the opinion, the examiner should address the hepatitis documentation in service as well as the Veteran's assertions of risk factors.  

c)  With respect to an acquired psychiatric disorder, including schizophrenia, the appropriate examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's acquired psychiatric disorder is directly related to service.  In proffering the opinion, the examiner should address the report of medical history in service documenting depression and excessive worry as well as the post-service records indicating psychiatric treatment beginning 1978, and the Veteran's lay statements.  

Further, if hepatitis C is found to be directly related to service, an appropriate psychiatric examiner should also opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's acquired psychiatric disorder is proximately due to, or caused by, his hepatitis C; and whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disability, including schizophrenia, has been aggravated by the Veteran's hepatitis C.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided. 
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include all evidence associated with the Veteran's record since the statement of the case issued in March 2010.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

